Title: An Unidentified Correspondent to William Harris Crawford, 29 September 1816 (Abstract)
From: 
To: Crawford, William Harris


        § An Unidentified Correspondent to William Harris Crawford. 29 September 1816, Athens, Georgia. “A few days ago, along with a considerable concourse of citizens, I witnessed the Trial, and condemnation, of an Indian Chief, at Fort Claiborne, on the alabama River, for the murder of two valuable citizens, Foster, and Milsted—about 12 months past. In justification of the part he acted, the Savage plead the universal law of nature, and however his people a Conduct was deprecated by prejudice against the one, and the correct feelings of civilization arrayed against the other, the public mind displayd, tho indirectly, its assent, to the justice and righteousness of his plea, by looking around with indignation, on the real authors of the Calamity, produced by, and to the savage.
        “It is truly unfortunate for the citizens and the Government, that the law could not be put in immediate, and correct possession of facts, important to the wellbeing, honor, and dignity of both. This case is one Sir, however it may have died away, or however it may have been gotton [sic] over, that most justly and most pressingly demands the investigation of any government claiming the character of wise, and just. The consequences, are not going to die with the Chief, who is to be executed, and I am persuaded, from a Knowledge of the Savage Character, from a Knowledge of the impulse uniformly given in every breast, by a belief, or consciousness of undeserved wrong, from a knowledge of human nature, in the breast of both Civilized, and Savage man, it is yet to be followed by retribution, and Calamity, to some citizen, or citizens, if not arrested by the arm of Govt. in some way, calculated to convince the savage, that if we can, and will inflict, punishment, we can, and will support impartial Justice. ‘Do as you would be done unto’ was impress’d on the human mind, as a self evident injunction of Justice, long before render⟨e⟩d a proverb; and the force of the truth, is felt by none more than the Savage.
        “The history of the commencement, and cause, of the transaction, that eventuat⟨ed⟩ in the death of this Chief, by a public, and infamous execution, peculiarly painfull⟨,⟩ and disgracefull, in the eyes of his people, is now well Known to every White man on the frontier, and indeed in this State, and to every Savage in his nation, and I will venture to assert, that none ever occur’d, that has left more decided, or more unfavourable impressions. Indeed even to those who know the difficulties which the administrators of every Govt. have to meet, ⟨to⟩ arrest and punish, to Suppress, violations of the Laws, it is, has been, and must remain a matter of Astonishment how it was gotten over without investigation, as it has always been

viewd by those who knew the Circumstances, as one of the most cool, deliberate and impudent insults offerd. to the laws ever witnessd. I was humbled Sir at the queries those Savages proposed to me on the Subject, while passing thro them, and equally pain’d at their exposure, of the part as yet taken by the Govt. of the U.S. as feelingly and Correctly pointed out by them.
        “The Story notoriously told in the Settlements of the Alabama, and equally Known in the Western parts of this State, is as follows; and I can assure you Sir, there is no difference of feeling on the Subject, amongst either Savage, or Whites, except, as to the impropriety of retaliation which the unfortunate party always Condemn.
        “A Couple of hostile Indians had stragled from the Seminoles, up the Country, and attempted to plunder a house, and in the Contest that ensued, a white man, was stabbed by one of them, and badly wounded. After getting some plunder, and Whisky, which the white man Kept for Sale, and which it is now well Known was the principal inducement, they went off. News having reachd the Settlement, a Col. George Fisher, Collected a party, and to cover the attrocity of his Conduct, which he knew at the moment, illegal, and improper, persuaded a militia Officer, who he had under his influence, commanding at Fort Claiborne, named Gray, to accompany him, with some of his men, and assist at ‘taking satisfaction’—on a party of men, women, and children, peacably encamped, some miles above the Fort, in a Cane brake. After intoxicating the whole party with spirits, bought by him for the occasion; they started off like infuriated savages, and soon came up with the Indians peacable, and unsuspecting, sitting in their Camp, and immediately he (Fisher) ordered his men to fire and rush upon them. After the fire the Indians fled, except a Woman! a Child! and a man, who were shot dead on the ground! The party after plundering the Camp returnd, equally drunk, riotous, and disgusting, and reach’d the settlement, previously having pledged themselves to each other, to profound secresy! The Savages who escaped, immediately returnd to their Town, and they related the Catastrophe. The first impulse of Savage indignation, (and what would white men have felt) was astonishment, and revenge.
        “They recollected the treaty of Jackson, and they were confidently reposing in the faith of white men, and in the midst of this confidence, a Woman & infant, indiscriminately butcher’d, for the crimes of a party, to whom they never belonged. The people of the village, immediately surrounded the Chief of the Town, and called aloud for vengeance, and the price of innocent blood! ‘their women and Children were butcherd by white men, professing to be at a firm peace; and a peace they had purchased by the loss of half their Country’—[‘]he wants the balance of our country’ said one distinguishd old man, and ‘the treacherous white man has again commenced to drag us into a war.’ [‘]This is the peace promised us by Jackson’—‘you must go and take vengeance, said the friends of the deceasd woman, & Child, or your blood mus⟨t⟩ pay the price—you are our Chief, lead us, and we will follow.’
        “To a Savage there was neither ground left for hesitation, nor reason, he Knew the truth of the facts, and the Sentiments he heard, were those he had drank in with his mothers milk. Under the impulse of honest Savagism, he Collected a party of his warriors, and three valuable Citizens, peacably employd, were destined to fill up the law of nature; and of these, two, Foster and Milsted, fell! This detail, Sir, is sheer truth—of the Authors of this last catastrophe only one, the Chief, has been

brought to the bar of the laws, but the first violators of the laws of nature, god, and civilized man, of a national Compact, walks undisturbed amongst us. He is sufferd to go about uncalled to account, by that Govt. that professes to be bottomed on political, and moral justice, that has political virtue for its basis, and that professes to be equally the guardians of Savage, & civilised rights; the defending of Justice. The Savage Sees this—and Sees it with most mingled feelings! This notarous and to them most interresting fact has rivetted an old impression, that in all our intercourse with them, we are totally unjust; that our own wrongs is only noticed, their rights equally disregarded—that we feel power, and forget right: That if we were disposed to do them justice, and if our professions meant any thing but mockery, we would equally notice, and equally punish, every violation of the compact between us. And with pain I say it, the feelings of the honest, and reflecting part of the community, are loud and decided on this transaction, especially where it was best known. I was forcibley struck with the bursts of indignation, from every Class of people, when the poor untutored Savage was condemnd to be executed: and equally to see the face of natural justice, loudly, and promptly pointing at the real agressor on the Spot. The Indian was condemned as an accessary, in the murder of Foster, and Milsted. Fisher who led the party who murderd his freinds, without cause, and who was actually a principal, as he is notoriously Known to have Shot the Indian after he was Killed (brave man!) in the Cane brake, acted on the occasion as Sherriff of the county!
        “The Savages pointedly declare, blood shall flow for blood, convinced now from wofull experience, they have nothing to hope for eithr faith, or promise of White men: and they cooly say they Will take satisfaction in their own way. This you will readily understand sir—the unwary traveller!
        “The Character who acted in the above affair as principal viz Fisher, is it is believed without a rival, in iniquity, and capable of anything.
        “⟨Alabama⟩, two dockets blackened by Charges against him for ⟨hogstealing⟩, viz Clark & Washington counties—the first he bough⟨t⟩ and the last he was cleard of absolute stealing—and at this momen⟨t⟩ four ‘true Bills’ are on record against him for ‘Assaults with intent to Kill.’ In conversation with the Attorney for the U S. I found he was a most abandoned Violator of the laws in cutting down, and carrying off the public Timber from the Alabama &c.
        “There is nothing sir, that would give more gratification to a number of good citizens, in this State, & on the Alabama, than a proper notice of this infamous transaction (staind with iniquity)—and who are paind to see it triumphant, open, and barefaced. The general expression amongst many, I was pleased to hear, twas ‘if you Could but Know it it would be investigated with⟨ou⟩t fear partiality or favour’ and the often hearing this Sentiment expressd has induced me to put you in possession of the facts. The marshall of the Territory Another Atty. for the US⟨,⟩ Mr. Crawford and many other citizens spoke yet with indignation.”
      